DETAILED ACTION
Formal Matters
Claims 6, 7, 11-13 and 16-34 are cancelled.  Claims 1-5, 8-10 and 14-15 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/AU2019/050052 filed on 1/24/2019, which claims priority from US provisional applications 62/736,044 filed on 9/25/2018 and 62/621,244 filed on 1/24/2018 and Australian applications AU2018903598 filed on 9/25/2018 and AU2018900225 filed on 1/24/2018.  

Rejections Withdrawn
	The rejection under USC112(a) for scope of enablement over “prevention” of psoriasis is withdrawn as applicant deleted “prevention” from the claims.
	The rejection under USC 112(b) for indefiniteness of claim 7 and over claims 8-12 for being dependent on claim 7 is withdrawn as applicant has cancelled this claim rendering the rejection moot.  
	The rejection under USC 112(b) for indefiniteness of claims 13 and 15 and claim 14 for the recitation of “the residual solvent is a compound from the list comprising” is withdrawn per applicant’s amend to “selected from the group consisting of” language.   
	The rejection under USC 103 over Turner is withdrawn per applicant’s amendments to claim 1. 

Claim Objections – As Necessitated by Amendment
	Claim 1 is objected to for the recitation of “between 5% and 20% w/w cannabinoid 85-95% w/w non-polymeric siloxane….”, which lacks a comma or semicolon between “cannabinoid” and “85-95%” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained Rejections -Modified As Necessitated by Amendments
Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb US 2010/0273895.  
Stinchcomb teaches a pharmaceutical composition with a cannabinoid for transdermal or topical application (abstract).  Stinchcomb teaches a composition with cannabidiol of about 0.1% to 20% w/w (or 1 to 10% w/w) and a lower alcohol of between 1 to 6 carbon atoms in an amount of 15% to 95% w/w (claims 1-2 of Stinchcomb).  Stinchcomb teaches per 100 g of gel, there is 0.1 gram to 20 gram of cannabidiol (claim 41 of Stinchcomb).  Stinchcomb teaches 2.5% CBD gels (paragraphs 36-39).  Stinchcomb teaches cannabidiol added until dissolved (thus, dissolving the cannabinoid in the composition) (paragraph 157).  Stinchcomb teaches gels, gel-like compositions, ointments, and creams (paragraph 103).  Stinchcomb allows for cyclomethicone as an emollient that can be present from about 1% to about 30% of the composition (paragraph 76).  Stinchcomb teaches isopropanol (paragraph 103).  Stinchcomb teaches a method of topically administering the composition to a mammal (page 37 of Stinchcomb).  Stinchcomb teaches administering the composition and treating various conditions like psoriasis (claim 38 of Stinchcomb).  Stinchcomb teaches administration of the gel twice daily (paragraphs 28-31) as well as once three times and four times daily (paragraph 31).  Stinchcomb teaches 100 grams of gel and 0.1 g to 20 g (100 mg to 20,000 mg) of cannabidiol (claim 41 of Stinchcomb).  Stitchcomb allows for about 1% to about 10% of penetration enhancer (paragraph 68) which include compounds like fatty acids (paragraph 63), fatty alcohols like oleyl alcohol (paragraph 61), and alkanes like N-heptane (paragraph 61).  Stinchcomb allows for wetting agents from about 1% to about 10% including cetostearyl ether and propylene glycol fatty acid esters among others (paragraph 73).  Stinchcomb allows for trascutol and 5% or 10% propylene glycol (a glycol) (table 7).  Transcutol is listed as a penetration enhancer and may be in the formulation from about 60% to 95% w/w among other amounts (paragraphs 67 and 61).  
One of ordinary skill in the art at the time of instant filing would utilize a formulation motivated by the teachings of Stinchcomb for topical or transdermal treatments of psoriasis as Stinchcomb recognizes of formulation with cannabidiol, transcutol and compounds that are considered residual solvents in the instant claims like propylene glycol that is capable of treating conditions including psoriasis.  Stinchcomb provides for amounts of ingredients that are within or overlapping with the claimed amounts (see MPEP 2144.05).  One of ordinary skill in the art at the time of instant filing would work within such amounts of ingredients to provide methods of the instant claims with a reasonable expectation of success. 

Claims 8-9 in addition to Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb US 2010/0273895 and Ritter US 5122519.
Stinchcomb teaches a pharmaceutical composition with a cannabinoid for transdermal or topical application (abstract).  Stinchcomb teaches a composition with cannabidiol of about 0.1% to 20% w/w (or 1 to 10% w/w) and a lower alcohol of between 1 to 6 carbon atoms in an amount of 15% to 95% w/w (claims 1-2 of Stinchcomb).  Stinchcomb teaches per 100 g of gel, there is 0.1 gram to 20 gram of cannabidiol (claim 41 of Stinchcomb).  Stinchcomb teaches 2.5% CBD gels (paragraphs 36-39).  Stinchcomb teaches cannabidiol added until dissolved (thus, dissolving the cannabinoid in the composition) (paragraph 157).  Stinchcomb teaches gels, gel-like compositions, ointments, and creams (paragraph 103).  Stinchcomb allows for cyclomethicone as an emollient that can be present from about 1% to about 30% of the composition (paragraph 76).  Stinchcomb teaches isopropanol (paragraph 103).  Stinchcomb teaches a method of topically administering the composition to a mammal (page 37 of Stinchcomb).  Stinchcomb teaches administering the composition and treating various conditions like psoriasis (claim 38 of Stinchcomb).  Stinchcomb teaches administration of the gel twice daily (paragraphs 28-31) as well as once three times and four times daily (paragraph 31).  Stinchcomb teaches 100 grams of gel and 0.1 g to 20 g (100 mg to 20,000 mg) of cannabidiol (claim 41 of Stinchcomb).  Stitchcomb allows for about 1% to about 10% of penetration enhancer (paragraph 68) which include compounds like fatty acids (paragraph 63), fatty alcohols like oleyl alcohol (paragraph 61), and alkanes like N-heptane (paragraph 61).  Stinchcomb allows for wetting agents from about 1% to about 10% including cetostearyl ether and propylene glycol fatty acid esters among others (paragraph 73).  Stinchcomb allows for trascutol and 5% or 10% propylene glycol (a glycol) (table 7).  Transcutol is listed as a penetration enhancer and may be in the formulation from about 60% to 95% w/w among other amounts (paragraphs 67 and 61).  
	Stinchcomb allows for cyclomethicone as an emollient that can be present from about 1% to about 30% of the composition (paragraph 76).  
	Stinchcomb does not teach a siloxane with 2 or 3 silicon atoms per molecule or hexamethyldisiloxane.
	Ritter teaches stable, cosmetically acceptable gels for antibiotics for topical treatments which have volatile silicones (abstract).  Ritter teaches solvent for the formulation including hexamethyldisiloxane (claim 7 of Ritter).  Ritter teaches 20 to 70% of a volatile silicone solvent (claim 1 of Ritter).  Ritter also allows for non-volatile silicone solvents in the formulations (summary of the invention).  
	One of ordinary skill in the art at the time of instant filing would utilize a formulation motivated by the teachings of Stinchcomb and Ritter for topical or transdermal treatments of psoriasis as Stinchcomb recognizes of formulation with cannabidiol is capable of treating conditions including psoriasis.  Ritter provides for another topical formulation with a formulation solvent that would be acceptable for application to skin.  
	One of ordinary skill in the art would arrive at amounts of silicone of the instant claims if adding cyclomethicone emollient to a composition with volatile silicone solvent (one ingredient added for the purpose of being an emollient and the other for the purpose of acting as a solvent).  Thus, considering amounts of each of these agent, one of ordinary skill in the art would produce a composition with from 21% to almost 100% silicone (MPEP 2144.05).  
	One of ordinary skill in the art at the time of instant filing would utilize hexamethyldisiloxane as a suitable solvent for topical formulations that contain drugs for topical administration to a subject by the teachings of the combined references that both provide for the use of solvents acceptable for topical use in their formulations (see MPEP 2144.06).  

Maintained Rejection – Modified As Necessitated by Amendment
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/964,791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets teach treatment by administration of the same composition to patients having inflammatory skin conditions (psoriasis is an inflammatory skin condition).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments over Stinchcomb and over Stinchcomb and Ritter
	Applicant argues that Stinchcomb does not provide for any formulations having 85-95% w/w non-polymeric siloxane or 60-80% w/w transcutol and residual solvent.  The full teachings of Stinchcomb allow for adjustment of penetration enhancers (the group that contains transcutol) to be present in higher concentrations including amounts of 60 to 80% w/w.  Stinchcomb also allows for adjustment of compounds like wetting agents and penetration enhancers to levels less than or equal to 10% where compounds in Stinchcomb like glycols, ethers, fatty alcohols, fatty acids and such would be considered residual solvents of the instant claims.  Applicant must consider the full teachings of the reference for all it provides (MPEP 2123).  As the teachings of Stinchcomb allow the formulations and methods to be adjusted to provide for a method of using a formulation as provided in the instant claims, the teachings of Stinchcomb obviate the instant claims. 
	Applicant argues that Ritter would not be combined with Stinchcomb to provide for the limitations of claims 8-10, since Stinchcomb provides for 1-30% by weight of emollient (group that includes cyclomethicone) while Ritter provides for hexamethyldisiloxane as a solvent and 20 to 70 wt% of solvent.  Applicant does not see a replacement of Ritter’s siloxane for that of Stitchcomb.  The examiner did not argue that one would be substituted for the other, but rather that the siloxane solvent of Ritter would be an appropriate solvent for adding to topical formulations of the prior art.  Through the addition, one would have both the cyclomethicone emollient and hexamethyldisiloxane solvent in an effective topical treatment formulation and the combined amounts would allow for concentrations of  21% to almost 100% siloxane, which overlaps with the instant claims.  In regards to claim 10, where the (non-polymeric) siloxane is hexamethyldisiloxane, the argument is acknowledged as this claim limits the siloxane to that compound rather than allowing mixtures of such siloxanes.  Claim 10 is removed from the rejection.  However, claim 10 remains rejected under obviousness-type double patenting (see above).  
	Applicant does not file a terminal disclaimer at this time or argue the rejection under obviousness-type double patenting.  Thus, the rejection is maintained.  
	If applicant amends claim 1 by incorporation of claim 10, removal of the option for transcutol in claim 1, corrects the objection and files an appropriate terminal disclaimer, the applicant may have an allowable claim barring any other issues that might occur when amending a claim.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613